Title: To Alexander Hamilton from William Constable, 20 October 1789
From: Constable, William
To: Hamilton, Alexander


[New York] Tuesday 20th Octr 1789
My Dear Friend
I shall answer your letter with strict accuracy as soon as I am able, which will be next Week at furthest; but I have been confined to my room for a Week past almost, so that I have all that leeway to bring up. If You are in immediate want of the required information the following may be taken as data.


Wines
Cost & Chgs delivered at N. yk exclusive of Impost


Madiera ⅌ G’n
of London
particular
quality new
abt
9/6

Do
New york
Do

do
7/4.

Tenerieffe
Do
Do

do
3/9.

Xeres or sherry

Do

do
6/ .to 7/.

Lisbon

Do

do
5/6.


When I affix prices I mean the Goods to be actually paid for at the time of purchase, and add freight Insce & Comn.

The price of Brandies fluctuates exceedingly according to the Vintages & demand.
The Brandy of Cette & Barcelo. can be imported upon an Average at 3/— Cury. ⅌Gn. free of Duty.
The Brandies of France at nearly 4/. at present they can not be brought in under 4/8.
Melasses from the French Islands with the Duty paid in the French Colonies, leakage Com’n Fre[igh]t & Insurance free of our Impost stands the Importer 1/9. Cury ⅌ Gn.
Raw Sugars are of such Various qualities that they Cost from 48/—to 64/ this Year but you observe the Crops in the Neutral Islands have totally failed.


Teas




Bohea in China Costs
14 d


freight at 30 £ Cury ⅌ Ton equal
 7 d
this means a Ton Measuremnt.

Insurance & Comn 10 ⅌ ct.
 1 ½.


Interest 7
 1 



23 ½ d ⅌ lb.


Every pound of Bohea Tea Costs the Owner and Importer from China at least 2/—Cury. It may be purchased of the Dutch & Danish Cos. at about this price or rather under.
Souchong according to quality Costs from 3/ . to 5/ . to which add the Charges and it stands from 5/ . to 7/—.
Hyson Tea costs from 4/8 to 5/6. & with Chgs 6/ . to 8/—.


Coffee
with the Expences imported from
the Cape costs
1/4 d.

Cocoa
 do
do
8 d.

Manufactured Tobacco I know nothing about.
Yrs. Wm. Constable
Under the Head Distilled Spirits I should have taken notice of Rum.


from
Jamaica with Casks Com’n &ca. average ⅌ Gn.
3/8.

Windward Islands
3/—


I mean in the Course of a few Days to send you a pro forma Invoice of each Article delivered at New york and am at all times happy to have any opportunity of obliging You.
Wm. Constable
